Title: From George Washington to John Sullivan, 4 February 1781
From: Washington, George
To: Sullivan, John


                        
                            Dear Sir,
                            New Windsor Feby 4th 1781
                        
                        Colo. Armand deliver’d me your favor of the 29th Ulto last Evening & I thank you for the sevl
                            communications contained in it—The measure adopted by Congress of appointing a Minister of War—Finance—& for
                            Foreign Affairs I think a very wise one. To give efficacy to it, proper characters will, no doubt, be chosen to conduct
                            the business of these departments. How far Colo. Hamilton—of whom you ask my opinion as a financier—has turned his
                            thoughts to that particular study I am unable to ansr because I never entered upon a discussion of this post with him—but
                            this I can venture to advance from a thorough knowledge of him, that there are few men to be found, of his age, who has a
                            more general knowledge than he possesses—and none whose Soul is more firmly engaged in the cause—or who exceeds him in
                            probity & Sterling virtue.
                        I am clearly in Sentiment with you that our cause only became distressed—& apparently desperate from
                            an imprr management of it. And that errors once discovered are more than half amended—I have no doubt of our abilities or
                            Resources, but we must not slumber nor Sleep—they never will be drawn forth if we do—nor will violent exertions which
                            subside with the occasion answer our purposes. It is a provident foresight—a proper arrangement of business—system
                            & order in the execution that is to be productive of that œconomy which is to defeat the efforts & hopes
                            of Great Britain—And I am happy—thrice happy on private as well as public acct, to find that these are in train; for it
                            will ease my Shoulders of as immense burthen which the deranged & perplexed Situation of our Affairs and the
                            distresses of every department of the Army which concentred in the Comdr in chief had placed upon them.
                        I am not less pleased to hear that Maryland has acceded to the confederation, & that Virginia has
                            relinquished its claim to the Land West of the Ohio—which for fertility of Soil—pleasantry of clime & other Natul
                            advantages is equal to any known tract of Country in the Universe of the same extent taking the great Lakes for its
                            Northern boundary.
                        I wish most devoutly a happy completion to your plan of finance (which you say is near finished)—and much
                            success to your scheme of borrowing Coined specie, and Plate. but in what manner do you propose to apply the latter? as a
                            fund to redeem its value in Paper, to be emitted—or to coin it? If the latter it will add one more to a thousand other
                            reasons wch might be offered in proof of the necessity of vesting legislative or dictatorial powers in Congress to make
                            Laws of general utility for the purposes of War &c. that they might prohibit under the pains, and penalty of death
                            specie and Provisions going into the Enemy for Goods. The Traffic with New York is immense. Individual States will not
                            make it felony, lest (among other reasons) it should not become genel, & nothing short of it will ever check, much
                            less stop a practice which at the same time that it serves to drain us of our Provisions and Specie removes the barrier
                            between us and the enemy, corrupt the morals of our people by a lucrative traffic & by degrees weaken the opposition,
                            affords a mean to obtain regular and perfect intelligence of every thing among us while even in this respect we benefit
                            nothing from a fear of discovery. Men of all descriptions are now indiscriminately engaging in it, Whig, Tory, Speculator.
                            By its being practiced by those of the latter class, in a mannr with impunity, Men who, two or three yrs ago, would have
                            shuddered at the idea of such connexions now pursue it with avidity and reconcile it to themselves (in which their profits
                            plead powerfully) upon a principle of equality, with the Tory, who being actuated by principle, (favourable to us) &
                            knowing that a forfeiture of the Goods to the Informer was all he had to dread and that this was to be eluded by an
                            agreemt to inform against each an other, went into the measure witht resqe.
                        This is a degression, but the subject is of so serious a nature, and so interesting to our well being as a
                            Nation, that I never expect to see a happy termination of the War; nor great national concerns well conducted in Peace,
                            till there is something more than a recommendatory power in Congress. It is not possible in time of War that business can
                            be conducted well without it. The last words therefore of my letter and the first wish of my heart concur in favor of it.
                            I am with much esteem and respect Dr Sir Yr obt & Affe Servt
                        
                            Go: W-----n
                        
                    